DISMISS; and Opinion Filed October 19, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00810-CR

                              MODESTO CASTILLO, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82117-2014

                             MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Fillmore and Stoddart
                                  Opinion by Justice Fillmore
       Modesto Castillo was convicted of aggravated assault with a deadly weapon and

sentenced to two years’ imprisonment on June 1, 2015. Appellant filed a motion for new trial

on June 11, 2015. See TEX. R. APP. P. 21.4(a) (motion for new trial due within 30 days of date

sentence imposed or suspended in open court). The trial court granted appellant’s motion for

new trial by written order dated June 29, 2015. See TEX. R. APP. P. 21.8(a), (b) (trial court order

granting motion for new trial must be written and entered within 75 days of date sentence

imposed or suspended in open court).

       An order granting a motion for new trial restores the case to its posture prior to trial, and

the judgment is no longer in place to appeal. See TEX. R. APP. P. 21.9(b); Waller v. State, 931
S.W.2d 640, 643–44 (Tex. App.––Dallas 1996, no pet.). Absent a judgment of conviction or
other appealable order, there is nothing before the Court over which we have jurisdiction. See

Wright v. State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.).

       We dismiss the appeal for want of jurisdiction.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

150810F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MODESTO CASTILLO, Appellant                        On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-00810-CR        V.                       Trial Court Cause No. 199-82117-2014.
                                                   Opinion delivered by Justice Fillmore, Chief
THE STATE OF TEXAS, Appellee                       Justice Wright and Justice Stoddart
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 19th day of October, 2015.




                                             –3–